DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/09/22 has been entered.  Claims 1-14 are presented for examination.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 33 recites the term, “the signals.”  It is unclear what the antecedent basis of this term is.  Claim 1 recites multiple instances of signals e.g., see claim 1, line 20, which recites “command signals.”  For the purpose of examination, Examiner interprets the term as referring to the signals recited in claim 1, line 30.  
Claim 1, lines 27-28 recite the terms, “each interactive device” and “the device.”  The antecedent basis of these terms is unclear.  For example, earlier in the claim, two groups of interactive devices are recited i.e., the phrase, “a plurality of interactive graphical devices” is recited separately in lines 20 and 27.  For the purpose of examination, Examiner interprets the above terms to refer to the “plurality of interactive graphical devices” recited in line 27 i.e., each of those devices.  
Claim 8, which corresponds to claim 1 and includes almost identical language, is rejected for the same reasons cited above in connection with claim 1.  
Claims 2-7 and 9-14 are rejected for failing to the cure the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (US 2013/0072308).  

 	Regarding claim 1, Peck teaches a multi-process interface controller (Fig. 33, [0184] describes a computing device 302 e.g. smart phone), comprising:
 	at least one data processor (Fig. 33, [0185], describes a processor;
 	at least one touchscreen input/output device ([0187], device can include a touch screen); and
 	at least one network communication system ([0187], the computing device 302 communicates through a network with a server, and thus inherently has hardware and software to enable such network communication);
 	wherein the at least one data processor is configured to:
 	in accordance with command signals received from the at least one input/output device and logical rules associated with a multi-process access control application of the multi-process interface controller ([0091], a user can enter input to login into and access the application, which inherently generate signals; see also Fig. 12, [0093-0096], a user can provide input to control how a game map is displayed; inherently, there are logical rules that cause the application to perform as described in Peck in response to the user input; see also [0185], which describes various programs), 
 	generate a list games request command data set (as noted above, a user can provide input to the system, which causes changes in the appearance of the application presented in the client device; as noted in [0188], the client is making requests to the server to obtain game-related data to be displayed to the user; such a request can be understood as the “list games request command data set”; as seen in Fig. 12, [0093-0096], the user can provide input to ultimately view a map/interface with a list/collection of available games);
 	using the at least one network communication system, route the list games request command data set to a multi-process host system ([0188], the client requests are routed to a computing device 306 for processing);
 	receive from the same or another multi-process host system, via the same or another network communication system and in response to the list games request command data set, an available games list data set comprising data representing a listing of a plurality of games or other processes ([0188], a server/computing device 306 can provide data to display at the client device in response to a client request; for example, a user can pinch, zoom or otherwise provide input to view a portion of a game map, which displays multiple battle zone pins; each pin corresponds to a distinct battle zone/game; the user can select the pin and access the battle zone/game and undertake game actions to affect the state of the corresponding battle zone e.g., see Fig. 12, [0093-0096, 0145-147, 0082-0085];
 	in accordance with logical rules associated with the same or another control application, generate display command signals useful for generating and displaying a graphical representation of at least a portion of a highest level of at least a three-dimensional map (Fig. 12, [0093-0096], a map can be generated; the map has three dimensions i.e., it can be panned, or the user can zoom in and out; a “highest level” can be a higher zoom level, or any portion of the map that is higher/further relative to another portion),
 	said highest-level portion when displayed, comprising a plurality of interactive graphical devices, each interactive device associated with executable instructions configured, upon selection of the device by a user of the controller, to cause the at least one processor to generate display command signals for causing generation of display a graphical representation of at least a portion of a lower level of the least three-dimensional map (Fig. 12, [0093-0095], a user can interact with buttons, pins or portions of the map i.e., “interactive graphical devices,” to zoom into the map, or to pan/move the map; such actions take the user to different levels/portions of the map; those portions in turn have buttons, pins etc. allowing navigation to other parts of the map; for example, Figs. 12, [0093-0095] describe multiple devices/elements in a UI e.g., a zoom button, a map interface element that can be pinched, which can lead to a zoomed in view);
 	said lower-level portion when displayed, comprising a plurality of interactive graphical devices, each interactive device associated with executable instructions configured, upon selection of the device by a user of the controller, to cause the at least one processor to generate signals representing a process initiation command (Fig. 12, [0093-0095], a user can interact with buttons, pins or portions of the map i.e., “interactive graphical devices,” to zoom into the map, or to pan the map; for example, a user can select a pin to engage in a game e.g., a battle zone; such actions take the user to different levels/portions of the map; those portions in turn have buttons, pins etc. allowing navigation to other parts of the map or other feature; for example, see [0093-0096, 0145-0147, 0082-0085, which describes how selecting a pin in the map can lead to various types of processes and operations),  
 	the process initiation command configured to cause the same or other multi-process host system to execute a game associated with a corresponding selected interactive graphical device ([0188, 0093-0096], the client device can provide the above input i.e., a command; as noted in [0188], this can be understood as a request to the server to retrieve new data to send back to the device for rendering; Fig. 12, [0093-0096, 0145-147, 0082-0085], for example, on the game map a user can select a pin, which will open up a game e.g., a battle zone); and
 	using the at least one network communication system, route the signals representing the process initiation command to the same or other multi-process host system ([0188, 0093-0096], the client device can generate a request to obtain new data and send it to the server through a network; for example, the user input which requests new map displays/movements/zooming as noted above can be such a request).  

 	Regarding claim 2, Peck teaches the invention as claimed in claim 1.  Peck also teaches comprising 
 	a position device configured to generate signals representing a current geographical position of the controller (claims 1 and 4, the client device can generate data indicating the location of the device; [0185], the client device can include memory i.e., position device; inherently, memory is involved in such generating), 
 	wherein one or more features of the at least three-dimensional map are generated at least partly based on said position ([0093], the map view can be based around the user’s current geographical location e.g., the user can select a button to recenter the map around the user’s position).

 	Regarding claim 3, Peck teaches the invention as claimed in claim 1.  Peck also teaches wherein display in said lower-level portion of at least one of said interactive graphical devices associated with executable instructions is conditioned upon a subscription associated with a user of the controller (Fig. 5, [0091, 0092], the user may have to have a recognized account and credentials to access the application and its corresponding maps/graphics, as described with respect to claim 1).

 	Regarding claim 4, Peck teaches the invention as claimed in claim 1.  Peck also teaches 
display in said lower-level portion of at least one of said interactive graphical devices associated with executable instructions is conditioned upon a skill level associated with a user of the controller (Fig. 12, [0093-0096], a user can view pins, buttons and other devices/features in a map as described in connection with claim 1; inherently, to view such devices/features, the user must apply some level of skill e.g., in moving around the map to find a particular set of pins, in logging in with proper credentials to obtain access to the map, as described in [0091, 0092], etc.).  

 	Regarding claim 5, Peck teaches the invention as claimed in claim 1.  Peck also teaches wherein display in said lower-level portion of at least one of said interactive graphical devices associated with executable instructions is conditioned upon a preference indicated by a user of the controller (Fig. 12, [0093-0096], user input may be needed to navigate to a different level/portion of the map; such input reflects a user preference).

	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  Peck also teaches persistent machine-interpretable media comprising data representing
instructions for causing at least one processor of a multi-process interface controller
to perform the method of claim 1 (Figs. 33-34, [0185] describes memory with applications/programs).   

 	Regarding claim 9, Peck teaches the invention as claimed in claim 8.  Claim 9 corresponds to claim 2 and is rejected for the same reasons.  

 	Regarding claim 10, Peck teaches the invention as claimed in claim 8.  Claim 10 corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 11, Peck teaches the invention as claimed in claim 8.  Claim 11 corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 12, Peck teaches the invention as claimed in claim 8.  Claim 12 corresponds to claim 5 and is rejected for the same reasons.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peck, as applied in claims 1 and 8, and further in view of Castonguay (US 10,102,597).  

 	Regarding claim 6, Peck teaches the invention as claimed in claim 1.  However, Peck does not expressly disclose wherein the at least one data processor is configured to: subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map, and storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device.
 	In the same field of endeavor, Castonguay teaches wherein the at least one data processor is configured to:
 	subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map (col. 8, lines 20-44, if a user zooms in on particular tiles of a map, the system can obtain relevant map tiles and cache them; for example, more zoomed in, higher resolution map tiles may be obtained or cached; or adjacent map tiles may be obtained and cached, as it is anticipated that the user may wish to view these next), and
 	storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device (col. 8, lines 20-44, if a user zooms in on particular tiles of a map, the system can obtain relevant map tiles and cache them; for example, more zoomed in, higher resolution map tiles may be obtained or cached; or adjacent map tiles may be obtained and cached).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one data processor is configured to: subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map, and storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device as suggested in Castonguay into Peck because Peck and Castonguay pertain to analogous fields of technology.  Peck and Castonguay pertain to display map tiles, where a user can pan or zoom into/out of the map e.g., see Peck Fig. 12, [0093-0096]. In Castonguay, the system can cache adjacent map tiles that my panned to next, or that might be zoomed into next.  It would be desirable to incorporate this feature into Peck so that the viewing and navigation of a map in Peck may be seamless using caching e.g., see Castonguay col. 8, lines 20-44.  

 	Regarding claim 7, the combination of Peck and Castonguay teaches the invention as claimed in claim 6.  The combination of Peck and Castonguay also teaches wherein the adjacent portion of said three dimensional map is on a different level of said at least three-dimensional map (Peck Fig. 12, [0093-0096], a user can zoom into a point on the map, which means areas adjacent to that point can be seen at higher resolution; or a user can pan to regions adjacent to the current view e.g., pan down to an adjacent region; such navigation can be understood as moving to another level of the map).
 	
 	Regarding claim 13, Peck teaches the invention as claimed in claim 8.  Claim 13 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, Peck teaches the invention as claimed in claim 8.  Claim 14 corresponds to claim 7 and is rejected for the same reasons.
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 8.
 	Regarding independent claims 1 and 8, Applicant alleges that the cited prior art does not teach the amended limitations of “said highest-level portion when displayed, comprising a plurality of interactive graphical devices, each interactive device associated with executable instructions configured, upon selection of the device by a user of the controller, to cause the at least one processor to generate display command signals for causing generation and display of a graphical representation of at least a portion of a lower level of the least three-dimensional map; said lower-level portion portion when displayed, comprising a plurality of interactive graphical devices, each interactive device associated with executable instructions configured, upon selection of the device by a user of the controller, to cause the at least one processor to generate signals representing a process initiation command, the process initiation command configured to cause the same or other multi-process host system to execute a game associated with a corresponding selected interactive graphical device.”
 	In particular, Applicant appears to argue that the Peck reference does not teach the features of the claim, because the claimed invention pertains to multiple distinct games, while Peck is limited to the play of a single game.  Applicant also notes various distinctive characteristics of the gaming system described in the claim e.g., see page 11 of the reply.  However, Examiner notes that many of these characteristics have not been brought into the claims.  Additionally, it should be noted that a game can be reasonably understood to cover multiple different definitions, including phases or aspects of a particular game type.  For example, see the definition of “game” in the online Merriam Webster Dictionary, https://www.merriam-webster.com/dictionary/game, which defines a game as “a division of a larger contest,” “the manner of playing in a contest,” “a particular aspect or phase of play in a game or sport” etc.  Peck teaches a game application that, in the view of the Examiner, allows a user to navigate to multiple different games on a map e.g., battles and “battle zones,” which have their own different challenges, competitors/entities and conditions.  Put another way, Examiner believes that when a user interacts and plays in a particular battle or battle zone, that can be understood as a distinct “game”.  See, for example, Peck Fig. 12, [0093-0096, 0145-147, 0082-0085] and Abstract.  That is, Examiner understands Peck as teaching a game application that offers multiple mini-games in the form of distinct battles or battle zones.  For example, see Peck Abstract, [0082-0086, 0136], which describes how a user can select a battle zone, issue commands to bots in that battle zone, and then view the outcome of a battle in the battle zone.  In the view of the Examiner, based on this understanding of the term “game,” Peck teaches the features of the claimed invention.  
 	Applicant further alleges that claims 2-7 and 9-14 are allowable in view of their dependency on claims 1 and 8.  Claims 2-7 and 9-14 are rejected as being taught by Peck and/or Castonguay.   	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Wingfield (N. Wingfield, “Pokemon Go Brings Augmented Reality to a Mass Audience,” published July 11, 2016, NY Times, downloaded from https://www.nytimes.com/2016/07/12/technology/pokemon-go-brings-augmented-reality-to-a-mass-audience.html) describes an augmented reality game where users follow a digital map to find creatures to fight and capture e.g., see Wingfield pages 1-2  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143